Citation Nr: 0808750	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  04-01 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to increased evaluations for sleep apnea, 
initially evaluated as zero percent disabling from April 20, 
2001 and as 50 percent disabling from March 20, 2003.

2.  Entitlement to increased evaluations for postoperative 
residuals of a left knee injury with limited motion, 
initially evaluated as zero percent disabling from April 20, 
2001 and as 10 percent disabling from February 11, 2004.

3.  Entitlement to an initial evaluation in excess of 10 
percent for a postoperative left knee injury, with lateral 
instability.

4.  Entitlement to an initial compensable evaluation for 
sinusitis with status post tonsillectomy, septoplasty, 
bilateral inferior turbinoplasty, and left endoscopic 
ethmoidectomy.

5.  Entitlement to service connection for a left thumb 
fracture.

6.  Entitlement to increased evaluations for degenerative 
disc disease with osteoarthritis of the cervical spine, 
initially evaluated as 10 percent disabling from April 20, 
2001 and as 30 percent disabling from September 26, 2003.  

7.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

8.  Entitlement to service connection for hypertension.

9.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from September 1983 to 
September 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas in July 2002 and May 2004.  

The Board remanded this case in January 2006 so that he 
veteran could be afforded a video conference hearing.  He 
nevertheless failed to report for that hearing in October 
2007, without good cause shown, and his hearing request is 
thus deemed withdrawn.  See 38 C.F.R. § 20.704(d).

While recent Supplemental Statements of the Case have 
addressed the left knee claims as a single issue, separate 
evaluations have been assigned for postoperative residuals 
and lateral instability since a May 2004 rating action 
granting a separate 10 percent evaluation for the latter 
disability.  Symptoms relating to both disorders have been 
discussed in the Supplemental Statements of the Case.  The 
Board will thus address both disabilities as separate issues 
in this decision.

The veteran also initiated disagreement with the July 2002 
denial of service connection for vasogram (claimed as loss of 
use of a creative organ), and this issue was listed in the 
November 2003 Statement of the Case.  The veteran did not, 
however, include this issue with the specific group of issues 
listed in his January 2004 Substantive Appeal, and it is 
accordingly not before the Board on appeal.

Finally, in April 2007 the veteran was issued a Statement of 
the Case addressing the RO's December 2006 denial of 
entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disability (TDIU).  A Supplemental Statement of the Case 
addressing this issue was also issued in October 2007.  To 
date, however, the veteran has not responded with a VA Form 9 
(Appeal to Board of Veterans' Appeals) or a similar statement 
constituting a Substantive Appeal.  See 38 C.F.R. § 20.202.  
This issue accordingly is also not presently before the Board 
on appeal.

The issues of entitlement to increased evaluations for 
degenerative disc disease with osteoarthritis of the cervical 
spine, initially evaluated as 10 percent disabling from April 
20, 2001 and as 30 percent disabling from September 26, 2003; 
and entitlement to service connection for bilateral carpal 
tunnel syndrome, hypertension, and degenerative joint disease 
of the lumbar spine are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Prior to June 1, 2002, there was evidence of severe 
sleep-related respiratory impairment with mild oxygen 
desaturations (88%), severe snoring, and disrupted sleep 
architecture due to arousals; however, the veteran was not 
using a continuous airway pressure (CPAP) machine at that 
time.

2.  While the first study mentioning the veteran's use of a 
CPAP machine was conducted on March 20, 2003, the evidence of 
record reflects use of this machine since June 2002; since 
that time, however, there has been no evidence of chronic 
respiratory failure with carbon dioxide or cor pulmonale, or 
the requirement of a tracheostomy.

3.  The veteran's left knee disorder encompassing limited 
motion has been productive of full extension and flexion not 
limited to more than 130 degrees, with evidence of painful 
motion and functional loss, for the entire pendency of this 
appeal.

4.  The veteran's left knee disorder encompassing lateral 
instability has not been shown to be more than slight in 
degree.

5.  The veteran's sinusitis is not productive of one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) of antibiotic 
treatment, or three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting; notably, service connection 
is separately in effect for migraine headaches, with a 30 
percent evaluation assigned.

6.  The veteran does not have a current and chronic 
disability attributable to a left thumb fracture.


CONCLUSIONS OF LAW

1.  The criteria for an initial 30 percent evaluation for 
sleep apnea for the period from April 20, 2001 until June 1, 
2002 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.97, 
Diagnostic Code 6847 (2007).

2.  The criteria for a 50 percent evaluation for sleep apnea 
for the period from June 1, 2002 until May 20, 2003 have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.97, Diagnostic 
Code 6847 (2007).

3.  The criteria for an evaluation in excess of 50 percent 
for sleep apnea for the period beginning on May 20, 2003 have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.97, 
Diagnostic Code 6847 (2007).

4.  The criteria for an initial 10 percent evaluation for 
postoperative residuals of a left knee injury with limited 
motion for the period prior to February 11, 2004 have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5260 (2007).

5.  The criteria for an evaluation in excess of 10 percent 
for postoperative residuals of a left knee injury with 
limited motion for the period beginning on February 11, 2004 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code 5260 (2007).

6.  The criteria for an initial evaluation in excess of 10 
percent for a postoperative left knee injury, with lateral 
instability, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.71a, Diagnostic Code 5257 (2007).

7.  The criteria for an initial compensable evaluation for 
sinusitis with status post tonsillectomy, septoplasty, 
bilateral inferior turbinoplasty, and left endoscopic 
ethmoidectomy have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.97, Diagnostic Code 6510 (2007).

8.  A current and chronic disability attributable to a left 
thumb fracture was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide; and must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. 
§ 3.159(b)(1).  Any error in VCAA notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued a VCAA letter 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
July 2001  As this letter was issued prior to the appealed 
rating decision, this case raises no procedural concerns in 
view of the Mayfield line of decisions.  

The July 2001 VCAA letter addressed the sleep apnea, left 
knee, and sinusitis disorders as initial service connection 
claims, rather than initial evaluation claims, as service 
connection had not been established at that point in time.  
The question of whether a further VCAA letter for such 
"downstream" issues as initial evaluations is required was 
addressed by the VA General Counsel in VAOPGCPREC 8-2003 
(Dec. 22, 2003).  In this precedent opinion, the General 
Counsel held that, in such circumstances, a Statement of the 
Case was required in cases involving a "downstream" issue, 
but 38 U.S.C.A. § 5103(a) did not require separate notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  In the present case, the required 
Statement of the Case was issued in November 2003, with 
multiple Supplemental Statements of the Case later issued.

As this case concerns the propriety of initial evaluations, 
rather than claimed increases in existing evaluations, it is 
readily distinguishable from the type of situation addressed 
in Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. 
January 30, 2008).  In that case, the Court required specific 
notification duties in increased evaluation cases, where a 
worsening had been alleged.  The Court stressed the 
difference between the two types of claims, noting that an 
increased compensation claim centers primarily on evaluating 
the worsening of a disability that is already service 
connected, whereas in an initial claim for disability 
compensation, the evaluation of the claim is generally 
focused on substantiating service connection by evidence of 
an in-service incident, a current disability, and a nexus 
between the two.  Id., slip. op. at 5.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In the present 
case, such notification was provided in a March 2006 letter.  

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  The Board also notes that the veteran 
has been afforded multiple comprehensive VA examinations in 
conjunction with this appeal, addressing the disorders at 
issue.

In summary, all relevant facts have been properly developed 
in regard to the veteran's claims, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claims.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  Increased initial evaluation claims

A.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, as here, multiple ("staged") ratings 
may be assigned for different periods of time during the 
pendency of the appeal.  See generally Fenderson v. West, 12 
Vet. App. 119 (1999).  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.

B.  Sleep apnea

Sleep apnea syndromes (obstructive, central, and mixed) are 
evaluated under 38 C.F.R. § 4.97, Diagnostic Code 6847.  
Under this section, a zero percent evaluation is warranted 
for an asymptomatic disorder, with documented sleep disorder 
breathing.  A 30 percent evaluation is assigned for 
persistent daytime hypersomnolence.  A 50 percent evaluation 
contemplates the required use of a breathing assistance 
device, such as a continuous airway pressure (CPAP) machine.  
A 100 percent evaluation is assigned for chronic respiratory 
failure with carbon dioxide retention or cor pulmonale, or 
the requirement of a tracheostomy.

In the appealed July 2002 rating decision, the RO granted 
service connection for sleep apnea in view of treatment for 
symptoms of this disorder during service.  A zero percent 
evaluation was assigned, effective from April 2001.

The RO based this initial evaluation on the results of a May 
2002 VA general medical examination.  In the examination 
report, the examiner noted that the veteran had "never been 
diagnosed with this condition, but he said that probably 
because of his symptoms they think that he has this 
condition."  The examination revealed breath sounds to be 
clear with auscultation bilaterally, but a sleep study 
performed in April 2002 was noted to reveal severe sleep-
related respiratory impairment with mild oxygen desaturations 
(88%), severe snoring, and disrupted sleep architecture due 
to arousals.  The examiner rendered a diagnosis of severe 
obstructive sleep apnea, found.  

In a May 2004 rating decision, the RO increased the 
evaluation for sleep apnea to 50 percent, effective only from 
March 20, 2003.  The RO based this grant on the findings from 
a February 2004 VA respiratory examination, which indicates 
that a sleep study from March 20, 2003 revealed an impression 
of sleep apnea syndrome, under treatment with a CPAP unit.  
The veteran reported during the examination that he had used 
a CPAP unit on a nightly basis since June 2002.  The examiner 
noted that discussion of the presence of cor pulmonale, 
renovascular hypertension, or pulmonary hypertension was 
"not applicable."  A diagnosis of sleep apnea syndrome, 
under treatment with a CPAP unit but with recurrent daytime 
somnolence and fatigue, was rendered.

During his July 2006 VA general medical examination, the 
veteran reported continued use of a CPAP machine "following 
a sleep study in April 2002."  He reported uninterrupted 
sleep for three to four hours per night but also that he woke 
up two to three times per night.  The examination revealed 
clear breath sounds, with no rales or wheezing.  A diagnosis 
of sleep apnea was rendered.

The report of the veteran's April 2007 VA general medical 
examination reflects his continued use of a CPAP machine 
"since 2000."  The examination revealed the chest and lungs 
to be clear to percussion and auscultation.  Sleep studies 
from December 2004 were noted to reveal significant response 
to nasal, continuous, positive airway pressure at +11 cm. of 
water pressure; sleep efficiency within normal limits; and no 
obstructive respiratory disturbance once the optimal pressure 
of +11 cm. of water pressure was reached.  A diagnosis of 
sleep apnea with a CPAP machine was rendered.  

In reviewing the above evidence, the Board finds that the 
initial zero percent evaluation prior to March 20, 2003 was 
inadequate, given the April 2002 sleep study revealing severe 
sleep-related respiratory impairment with mild oxygen 
desaturations (88%), severe snoring, and disrupted sleep 
architecture due to arousals.  This finding represents a 
level of severity that is more consistent with persistent 
daytime hypersomnolence, as would warrant a 30 percent 
evaluation.  

The Board also notes that, while an effective date of March 
20, 2003 was assigned for the 50 percent evaluation in view 
of the notation of use of a CPAP machine, the veteran 
reported during his February 2004 VA examination that he had 
used this machine since June 2002.  The Board further 
observes that the veteran later cited to 2000 as the date of 
onset of use of the machine; however, the Board does not find 
this particular contention to be credible, as it is entirely 
inconsistent with the May 2002 VA examination at which he 
indicated that he did not even know if he had sleep apnea.  
While the Board is not aware of the exact date on which the 
CPAP machine was first used, as such use is not fully 
documented, the Board has resolved all doubt in the veteran's 
favor and finds that June 1, 2002 is the appropriate date for 
the assignment of a 50 percent evaluation in view of the 
beginning of use of a CPAP machine.  See 38 U.S.C.A. 
§ 5107(b).

That notwithstanding, the Board finds no evidence whatsoever 
from that date or later to support an even higher evaluation.  
Notably, there is no indication of chronic respiratory 
failure with carbon dioxide retention or cor pulmonale, or 
the requirement of a tracheostomy.

Finally, the veteran has submitted no evidence showing that 
this disorder has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluations, and there is also no indication that this 
disorder has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Overall, the evidence supports an initial 30 percent 
evaluation for sleep apnea as of April 20, 2001 and a 50 
percent evaluation as of June 1, 2002.  This determination 
represents a grant for the period prior to March 20, 2003 and 
a denial for the period after that date.  38 C.F.R. § 4.7.



C.  Left knee disorders

The RO has evaluated the veteran's left knee disorder 
encompassing limited motion under 38 C.F.R. § 4.71a, 
Diagnostic Code 5260, concerning limitation of flexion of the 
leg.  Under this section, a zero percent evaluation is 
assigned for flexion limited to 60 degrees.  Flexion limited 
to 45 degrees warrants a 10 percent evaluation.  In cases of 
flexion limited to 30 degrees, a 20 percent evaluation is in 
order.  A 30 percent evaluation is warranted for flexion 
limited to 15 degrees.

Also, the RO has assigned a separate 10 percent evaluation 
for a left knee disorder encompassing lateral instability 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997); see also VAOPGCPREC 9-98 
(August 14, 1998).  Under Diagnostic Code 5257, slight 
recurrent subluxation or lateral instability of the knee 
warrants a 10 percent evaluation, while moderate recurrent 
subluxation or lateral instability of the knee warrants a 20 
percent evaluation.  A 30 percent evaluation is in order in 
cases of severe recurrent subluxation or lateral 
instability.  The Court has held that the criteria of 38 
C.F.R. §§ 4.40 and 4.45, which concern the applicability of a 
higher evaluation in cases of such symptomatology as painful 
motion and functional loss due to pain, do not apply in 
conjunction with Diagnostic Code 5257.  See Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).  38 C.F.R. §§ 4.40 and 4.45 should 
be applied in conjunction with the remaining knee diagnostic 
codes, however.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1996).  

A review of the claims file shows that, in November 2001, the 
veteran underwent a left knee arthroscopy, chondroplasty, and 
microfracture of the trochlea at a private facility.  Prior 
to the surgery, he had reported left anterior medial knee 
pain that had progressed in the past six to seven months, 
with intermittent swelling, catching, and locking.  

During his May 2002 VA general medical examination, the 
veteran reported progressive worsening of his left knee, with 
pain and swelling, since his 2001 surgery.  The examination 
revealed tenderness to deep palpation on the medial aspect of 
the left knee, with tenderness to deep palpation on the left 
anterior aspect noted as well.  Flexion was to 140 degrees, 
with discomfort at the end of motion.   The lateral 
collateral ligament examination was within normal limits.  X-
rays from April 2002 were noted to be within normal limits.  
The examiner rendered a diagnosis of residuals of left knee 
surgery, found.

Based on these examination findings and the veteran's in-
service symptoms and surgery, the RO granted service 
connection for postoperative residuals of a left knee injury 
in a July 2002 rating decision.  A single zero percent 
evaluation was assigned as of April 20, 2001 at that time.  

A VA orthopedic examination was subsequently conducted in 
February 2004, with the veteran presenting complaints of pain 
and periodic swelling in the left knee.  At that time, he was 
using both extra-strength Tylenol, a brace, and a cane.  The 
examination revealed left knee flexion limited to 130 degrees 
and extension limited to -4 degrees.  Other findings included 
crepitations, mild swelling, a mild varus deformity, mild 
atrophy of the quadriceps muscles, "some" lateral 
instability of the left knee, and pain on the medial aspect 
of the left knee to palpation.  Pain in the left knee was 
noted to begin at 135 degrees of flexion and to end at 130 
degrees, as well as at -5 degrees of extension and ending at 
-4 degrees.  There was no ankylosis, but there was decreased 
range of motion of the left knee on repetitive motion times 
five, to 100 degrees of flexion and -1 degree of extension.  
The examiner further noted pain on motion and 50 percent less 
range of motion of the left knee on acute flare-ups of pain.  
The functional impact was noted to be moderately severe.  The 
examiner diagnosed traumatic degenerative joint disease 
involving the left knee, with limitation of motion involving 
the left knee associated with some lateral instability of the 
left knee; and status postarthroscopic surgeries of the left 
knee times two, associated with chondromalacia with 
irregularity and thinning of the articular cartilage and with 
minimal knee effusion by MRI.  

Based on these findings, the RO, in a May 2004 rating 
decision, increased the evaluation for postoperative 
residuals of a left knee injury with limited motion to 10 
percent, though only from February 11, 2004.  The RO also 
granted a separate 10 percent evaluation for a postoperative 
left knee injury with lateral instability, also effective 
from February 2004.

During his July 2006 VA general medical examination, the 
veteran reported recurrent left knee pain, with worsening of 
the condition.  The examination of the left knee revealed 
flexion from zero to 135 degrees, with pain starting at 90 
degrees and ending at 35 degrees.  With repetitive flexion, 
there was no limitation noted.  The examiner found no 
limitation of motion or functional impairment during acute 
flare-ups, though this was described as an "estimate."  
Stability testing of the left knee revealed no abnormalities.  
X-rays were noted to reveal subchondral irregularity and 
defects involving the medial femoral condyle along the 
articular surface of the medial knee joint and medial 
patellofemoral joint, possibly representing areas of 
subchondral fracture and/or avascular necrosis.  The examiner 
rendered a diagnosis of residuals of a left knee injury, post 
arthroscopic with mild arthritis.  

The veteran reiterated several of his prior complaints 
regarding pain in the left knee during his April 2007 VA 
general medical examination, but he denied giving way, 
swelling, redness, and dislocation at that time.  The 
examination revealed forward flexion from zero to 145 
degrees, extension from -10 to zero degrees, no laxities or 
swelling, and negative findings on stability testing.  The 
examiner further noted the absence of evidence of loss of 
motion during repetitive use from pain, fatigue, weakness, or 
lack of endurance.  The examiner rendered a diagnosis of left 
knee arthritis, estimating no additional limitation of motion 
during flare ups or additional functional limitation of the 
left knee during repetitive use due to pain, fatigue, 
weakness, or lack of endurance.

In considering the current limited motion evaluation in view 
of the evidence of record, the Board first notes that the 
veteran's left knee flexion has never been limited to less 
than 130 degrees.  This finding, combined with evidence of 
painful motion and functional loss, does warrant a 10 percent 
evaluation in view of 38 C.F.R. §§ 4.40, 4.45, and 4.59 but 
falls well short of equating flexion limited to 30 degrees, 
as would warrant a 20 percent evaluation under Diagnostic 
Code 5260.  
There is also no evidence of ankylosis (Diagnostic Code 
5256); dislocated semilunar cartilage, with frequent episodes 
of "locking," pain, and effusion into the joint (20 percent 
under Diagnostic Code 5256); or extension limited to 15 
degrees (20 percent under Diagnostic Code 5261).  The Board 
is aware that pain findings of the left knee were present 
prior to February 2004, and indeed the veteran underwent left 
knee surgery in November 2001.  For that reason, it is the 
determination of the Board that the 10 percent evaluation 
currently assigned should be effectuated as of April 20, 
2001, the date that the initial service connection grant was 
effectuated.  Nevertheless, there remains no basis for an 
even higher evaluation for this particular left knee disorder 
at any point during the pendency of this appeal.

Moreover, there exists no basis for separate evaluations for 
flexion and extension, as the veteran does not have 
sufficient limitation of extension (5 degrees) for a zero 
percent evaluation under Diagnostic Code 5261.  Indeed, 
multiple examination findings have shown hyperextension 
beyond zero degrees, rather than limitation.  See VAOPGCPREC 
9-2004 (Sept. 17, 2004).  

As to the separate evaluation for lateral instability, such 
instability was shown only upon examination in February 2004 
and not found to be more than slight in degree, with the two 
subsequent VA examinations revealing no additional 
instability findings.  As noted above, under Johnson, the 
criteria of 38 C.F.R. §§ 4.40 and 4.45 are not for further 
application in cases involving Diagnostic Code 5257.  Rather, 
in the absence of any evidence of moderate recurrent 
subluxation or lateral instability, the criteria for an 
initial evaluation in excess of 10 percent are not met under 
that section.

Again, as the veteran has submitted no evidence showing that 
his service-connected left knee disorders has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluations, and as 
there is also no indication that these disorders have 
necessitated frequent periods of hospitalization during the 
pendency of this appeal, the Board is not required to remand 
this matter for the procedural actions concerning extra-
schedular evaluations outlined in 38 C.F.R. § 3.321(b)(1).  
The Board is aware of the veteran's November 2001 surgery; 
however, no corrective surgery or hospitalization followed.  

Overall, the evidence supports an initial 10 percent 
evaluation for postoperative residuals of a left knee injury 
with limited motion as of April 20, 2001; this represents a 
grant only for the period prior to February 11, 2004 and 
constitutes a denial for the subsequent time period.  The 
evidence does not support entitlement to an initial 
evaluation in excess of 10 percent for a postoperative left 
knee injury, with lateral instability, and that claim must be 
denied in full.  38 C.F.R. § 4.7.

D.  Sinusitis

The veteran's sinusitis disability has been evaluated under 
38 C.F.R. § 4.97, Diagnostic Code 6510 as chronic 
pansinusitis.  Under this section, sinusitis detected by x-
ray only warrants a zero percent evaluation.  A 10 percent 
evaluation is assigned in cases of one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) of antibiotic treatment, or three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 30 percent evaluation is warranted for three or 
more incapacitating episodes per year of sinusitis, requiring 
prolonged (lasting four to six weeks) of antibiotic 
treatment, or more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 50 percent evaluation is 
in order in cases following radical surgery with chronic 
osteomyelitis, or near constant sinusitis characterized by 
headaches, pain, and tenderness of the affected sinus, and 
purulent discharge or crusting after repeated surgeries.  
Also, under this section, an "incapacitating episode of 
sinusitis" means one that requires bed rest and treatment by 
a physician.

In the appealed July 2002 rating decision, the RO granted 
service connection for sinusitis with status post 
tonsillectomy, septoplasty, bilateral inferior turbinoplasty, 
and left endoscopic ethmoidectomy, in view of treatment and 
surgery for sinusitis and nasal obstruction during service.  
A zero percent evaluation was assigned, effective from April 
2001.

The RO based the zero percent evaluation on the results of a 
May 2002 VA general medical examination.  During this 
examination, the veteran reported nasal congestion and 
obstruction, with symptoms at least six to seven times per 
week.  The examination revealed some tenderness to deep 
palpation in the left paranasal sinus area, but there was no 
pain to deep palpation in any aspect of the frontal and right 
paranasal sinus areas.  There was no obvious redness or 
swelling of the nose, and no nasal obstruction in either 
nostril.  Sinus x-rays from April 2002 were noted to be 
normal.  The pertinent diagnoses were residuals of a 
tonsillectomy and septoplasty with bilateral inferior 
turbinoplasty and left endoscopic ethmoidectomy with 
secondary vasomotor rhinitis, found; and chronic sinusitis, 
not found.  The Board also notes that the veteran reported 
headaches three times a month, "worsening from very severe 
to agonizing headaches," and was diagnosed with migraine 
headaches, found; however, service connection has separately 
been established for migraine headaches, with a 30 percent 
evaluation assigned. 

During his July 2006 VA general medical examination, the 
veteran reported nasal congestion with a frontal/maxillary 
headache about four times per week, with mild effect on 
activities of daily living.  The examination revealed 
tenderness along the frontal and maxillary sinus regions, 
with no evidence of nasal obstruction, crusting, or purulent 
discharge.  A CT scan of the sinuses from June 2005 was noted 
only to show changes consistent with sinusitis.  The examiner 
rendered a diagnosis of chronic sinusitis and noted a "mild 
effect."  

The veteran's sinusitis was also addressed during an April 
2007 VA general medical examination, at which he reported 
being placed on antibiotics, with headaches, nasal 
congestion, sore throat, and a runny nose.  He described no 
incapacitating or debilitating episodes requiring 
hospitalization.  The examination revealed turbinate 
enlargement on the right side of the nose, with the sinus 
nontender and with no evidence of tonsillitis, gingivitis, or 
pharyngitis.  A diagnosis of sinusitis was rendered.

In this case, the veteran has x-ray evidence of sinusitis, 
with nasal tenderness but no obstruction, crusting, or 
purulent discharge noted upon examination.  Under Diagnostic 
Code 6510, sinusitis detected by x-ray only warrants a zero 
percent evaluation.  While the veteran has reported the use 
of antibiotics, there is no evidence of incapacitating 
episodes of sinusitis, nor is there evidence suggesting three 
to six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  The Board is aware of the veteran's headaches but, 
as noted above, service connection is separately in effect 
for migraine headaches, with a 30 percent evaluation 
assigned.  As such, the veteran's sinusitis disability 
picture is much closer to the symptomatology contemplated by 
the current zero percent evaluation than that for a 10 
percent evaluation under Diagnostic Code 6510.  In view of 
38 C.F.R. § 4.7, this disability picture would not support a 
higher initial evaluation.

Again, as the veteran has submitted no evidence showing that 
his service-connected sinusitis has markedly interfered with 
his employment status beyond that interference contemplated 
by the assigned evaluation, and as there is also no 
indication that this disorder has necessitated 
hospitalization during the pendency of this appeal, the Board 
is not required to remand this matter for the procedural 
actions concerning extra-schedular evaluations outlined in 38 
C.F.R. § 3.321(b)(1).

Overall, the evidence of record does not support an initial 
compensable evaluation for sinusitis with status post 
tonsillectomy, septoplasty, bilateral inferior turbinoplasty, 
and left endoscopic ethmoidectomy, and his claim for that 
benefit must be denied.  38 C.F.R. § 4.7.

III.  Service connection for a left thumb fracture

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309. 

The Board has reviewed the veteran's service medical records 
and observes that x-rays from March 1996 showed a well-healed 
fracture of the base of the first metacarpal.  The post-
service medical evidence of record, however, indicates no 
current disability.  During his May 2002 VA general medical 
examination, the veteran reported "that he never had a 
fracture on his right thumb."  No abnormalities were noted 
on examination, and bilateral hand x-rays from April 2002 
showed a normal examination of the hands.  The examiner 
rendered a final diagnosis of left thumb fracture but noted 
that the veteran "never had this fracture before."  There 
is no subsequent indication of treatment for any associated 
abnormalities.

The Board is aware that the veteran referenced this disorder 
in his January 2004 Substantive Appeal, noting that it had 
been shown in service.  For service connection to be granted 
in this case, however, there must be competent evidence of a 
current, chronic disability.  No such medical evidence has 
been received in this case, and the veteran has not been 
shown to possess the requisite medical training, expertise, 
or credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Accordingly, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); 
YT v. Brown, 9 Vet. App. 195, 201 (1996). 

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for a left thumb 
fracture, and this claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an initial 30 percent evaluation for sleep 
apnea for the period from April 20, 2001 until June 1, 2002 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.  

Entitlement to a 50 percent evaluation for sleep apnea for 
the period from June 1, 2002 until May 20, 2003 is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.  

Entitlement to an evaluation in excess of 50 percent for 
sleep apnea for the period beginning on May 20, 2003 is 
denied.  

Entitlement to an initial 10 percent evaluation for 
postoperative residuals of a left knee injury with limited 
motion for the period prior to February 11, 2004 is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.  

Entitlement to an evaluation in excess of 10 percent for 
postoperative residuals of a left knee injury with limited 
motion for the period beginning on February 11, 2004 is 
denied.

Entitlement to an initial evaluation in excess of 10 percent 
for a postoperative left knee injury, with lateral 
instability, is denied.

Entitlement to an initial compensable evaluation for 
sinusitis with status post tonsillectomy, septoplasty, 
bilateral inferior turbinoplasty, and left endoscopic 
ethmoidectomy is denied.

Entitlement to service connection for a left thumb fracture 
is denied.


REMAND

As to the veteran's service-connected cervical spine disorder 
and claimed bilateral carpal tunnel syndrome, the Board is 
cognizant that he has been diagnosed and treated with a range 
of neurological symptomatology of the upper extremities 
during the pendency of this appeal.  Notable findings include 
right carpal tunnel syndrome and left median neuritis, from 
an August 2002 VA examination addendum; and cervical 
radiculitis, from an October 2005 private doctor's report.  
The veteran also underwent C5-C6 anterior cervical discectomy 
and fusion in March 2007, with a principal diagnosis of 
radiculopathy secondary to C5-C6 spondylosis.  His VA 
examination from April 2007, however, does not contain any 
information clarifying the degree of severity of any 
secondary symptomatology, or whether carpal tunnel syndrome 
is attributable to the cervical spine disorder.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (separate evaluations 
are warranted for associated objective neurological 
abnormalities).  These matters must be clarified upon VA 
examination prior to adjudication of the claims involving the 
cervical spine and bilateral carpal tunnel syndrome.

In regard to the claim of service connection for 
hypertension, the Board notes that the veteran was seen 
during service on many occasions with elevated blood pressure 
readings.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, note 
1 (indicating that the term "hypertension" means that 
diastolic blood pressure is predominantly 90mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm. or greater with a 
diastolic blood pressure of less than 90mm.).  Indeed, an 
October 1994 service medical record contains a provisional 
diagnosis of rule out hypertension.  The examiner who 
conducted the May 2002 VA general medical examination noted 
blood pressure of 150/90 and found that hypertension was 
"not found."  This examiner did not have an opportunity to 
review the veteran's claims file, however, and an October 
2005 statement from a private doctor indicates that the 
veteran is "borderline hypertensive."  A further VA 
examination is thus warranted to ascertain the nature and 
etiology of this disorder.

Similarly, the veteran was treated for low back pain on 
numerous occasions in service, including as late as March 
1996, and an MRI from November 1995 was noted to show 
moderate canal stenosis of L3-L4 and L4-L5.  The VA examiner 
from May 2002 observed the veteran's pain with range of 
motion testing but noted merely that degenerative joint 
disease of the lumbar spine was "not found."  An October 
2005 private medical record, however, indicates mild 
restriction of motion of the lumbar region, with pain, and 
tenderness in the lower lumbar spine to the bilateral 
sacroiliac joints.  Given the in-service treatment and these 
findings, the Board finds that a further VA examination is 
also warranted to ascertain the nature and etiology of this 
disorder.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination, with an appropriate 
physician, to determine the symptoms and 
severity of his service-connected 
cervical spine disorder and any 
associated objective neurological 
abnormalities, as well as the nature and 
etiology of his claimed carpal tunnel 
syndrome, hypertension, and degenerative 
joint disease of the lumbar spine.  The 
veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  

As to the cervical spine, the examiner 
should conduct range of motion testing, 
comment on the frequency and extent of 
any resulting incapacitating episodes 
resulting from this disorder, and 
describe any painful motion, functional 
loss due to pain, excess fatigability, 
weakness, or additional disability due to 
flare-ups of the disorder.  

The examiner should next discuss all 
neurological symptoms of the upper 
extremities.  To the extent that the 
veteran has radiculopathy or other 
symptoms attributable to the cervical 
spine disorder, the examiner should 
describe the severity of such symptoms.  
The examiner should separately comment on 
whether the veteran currently has 
bilateral carpal tunnel syndrome and, if 
so, if the carpal tunnel syndrome of 
either extremity is at least as likely as 
not (e.g., a 50 percent or greater 
probability) etiologically related to 
either the cervical spine disorder or to 
service.

The examiner is also requested to offer 
an opinion as to whether it is at least 
as likely as not (e.g., a 50 percent or 
greater probability) that current 
hypertension and a low back disorder, if 
present, are etiologically related to the 
veteran's period of active service.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  After completion of the above 
development, the veteran's claims of 
entitlement to increased evaluations for 
degenerative disc disease with 
osteoarthritis of the cervical spine, 
initially evaluated as 10 percent 
disabling from April 20, 2001 and as 30 
percent disabling from September 26, 
2003; and entitlement to service 
connection for bilateral carpal tunnel 
syndrome, hypertension, and degenerative 
joint disease of the lumbar spine should 
be readjudicated.  This readjudication 
should include the question of whether 
separate evaluations are warranted for 
cervical radiculopathy/neuropathy of the 
upper extremities.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243.  If the 
determination of any of these claims 
remains less than fully favorable to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


